DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “a second access address and a second payload placed into the first payload nesting section” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method comprising: generating a nested data packet comprising a first access address and a first payload, the first payload comprising a first target payload and a first payload nesting section, the first access address being assigned to a first device, a second access address and a second payload placed into the first payload nesting section, the second access address being assigned to a second device, and transmitting the nested data packet to the first device and the second device.
2.	Regarding claim 9 – A system comprising: a transmitter encoder comprising a processor executing instructions in memory to: generate a nested data packet comprising a first access address and a first payload, the first payload comprising a first target payload and a first payload nesting section, the first access address being assigned to a first device, a second access address and a second payload placed into the first payload nesting section, the second access address being assigned to a second device, and transmit the nested data packet to the first device and the second device.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-16, 20, and 22-25 are allowable over the prior art of record.

Conclusion

Claims 1-16, 20, and 22-25 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beser et al. (US 6,523,068 B1) discloses method for encapsulating and transmitting a message includes private and forwarding network address with payload to an end of a tunneling association.
Choquette et al. (US 2020/0213152 A1) discloses multi-protocol encapsulation traffic acceleration and optimization.
Roethig et al. (US 2016/0261375 A1) discloses packet format and coding method for serial data transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
22 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465